Citation Nr: 0201360
Decision Date: 02/08/02	Archive Date: 03/15/02

DOCKET NO. 00-05 336               DATE FEB 08, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to an effective date prior to September 30, 1997, for
a grant of service connection for residuals of a left leg sciatic
nerve injury.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

John R. Pagano, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to
January 1968.

This matter arises from a June 1998 rating decision rendered by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan, that denied the benefit sought on appeal.
Following compliance with the procedural requirements set forth in
38 U.S.C.A. 7105 (West 1991), the case was forwarded to the Board
of Veterans' Appeals (Board) for appellate consideration.

The June 1998 RO rating decision that denied the benefit sought on
appeal limited its consideration to the question of whether clear
and unmistakable error (CUE) existed in a July 1968 RO rating
decision. For reasons that follow, the Board finds that the issue
is not so limited, but instead, is as stated on the cover page of
this decision.

REMAND

The record indicates that the veteran was wounded in combat in the
Republic of Vietnam in March 1967. He then submitted a claim to VA
for wounds received on March 19, 1967, in an application submitted
in January 1968. In July 1968, the RO issued a rating decision that
granted service connection for various disabilities resulting from
shell fragment wounds to the left and right buttocks, but did not
address the question of service connection for residuals of left
leg sciatic nerve injury. As such, the latter issue was not
finalized by the RO's July 1968 rating decision.

In September 1997, the veteran claimed service connection
specifically for nerve damage in his left leg. By rating decision
dated in December 1997, service connection was granted for
residuals of left leg sciatic nerve injury, and September 30, 1997,
was established as the effective date for that grant.

2 - 

In February 1998, the veteran claimed an effective date prior to
September 30, 1997, for a grant of service connection for residuals
of left leg sciatic nerve injury. The RO denied that claim by
rating decision dated in June 1998, holding that the July
1968.rating decision did not contain clear and unmistakable error
(CUE) as to that disability. However, since that issue had not been
addressed, and because the veteran had claimed service connection
for all injuries resulting from his inservice shell fragment
wounds, finality did not attach regarding residuals of left leg
sciatic nerve injury. See 38 U.S.C.A. 7105. As such, the RO
incorrectly limited its review of the issue now on appeal to the
question of whether the July 1968 rating decision contained CUE.
See 38 C.F.R. 3.105(a) (2001). Since a claim had been reasonably
raised that was not adjudicated, it remains pending at the RO. See
Norris v. West, 12 Vet. App. 413, 422 (1999). As such, to ensure
that the veteran is accorded due process of law, the RO should
adjudicate the issue of the effective date for a grant of service
connection for residuals of left leg sciatic nerve injury on a de
novo basis.

In view of the foregoing, this case is REMANDED to the RO for
action as follows:

1. The RO should review the claim of entitlement to an effective
date prior to September 30, 1997, on a de novo basis. In this
regard, consideration should be given to the veteran's service
medical records, his original application submitted in January
1968, and all subsequent medical evidence of record. Additionally,
consideration should be given to all contentions raised by the
appellant on appeal.

2. If the benefit sought on appeal is not granted, both the veteran
and his representative should be furnished a supplemental statement
of the case. They should also be given the appropriate time period
in which to respond.

3 -

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration. The veteran need take no action unless so informed.
The purpose of this REMAND is to ensure that the appellant is
accorded due process of law. No inference should be drawn regarding
the final disposition of the claim. The appellant has the right to
submit additional evidence and argument on the matter that the
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App.
369 (1999).

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

4 - 



